DETAILED ACTION
 			
Reasons for of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	None of the prior art of record discloses, alone or in combination, the system, method and one or more non-transitory computer-readable storage media storing program instructions wherein send, to a worker registry service, a request for one or more particular worker nodes, wherein the request specifies worker node criteria for executing one or more test cases by the one or more particular worker nodes; receive from the worker registry service, a response identifying the one or more particular worker nodes selected from a plurality of worker nodes based at least in part on, for individual ones of the plurality of worker nodes, respective workload capacities and respective test environments that meet the worker node criteria; and send, based at least on the identification of the one or more worker nodes, a message to the one or more worker nodes that bypasses the worker registry service, wherein the message specifies one or more instructions for executing the one or more test cases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOE CHACKO/Primary Examiner, Art Unit 2456